
	
		I
		112th CONGRESS
		1st Session
		H. R. 3631
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2011
			Mr. Higgins (for
			 himself and Mr. Stivers) introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to preserve
		  homeland security capability gains achieved through the Urban Area Security
		  Initiative program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Urban Area Security
			 Initiative Capability Gains Act of 2011 or the
			 Preserving UASI Capability Gains Act
			 of 2011.
		2.FindingsCongress finds the following:
			(1)In the wake of the
			 devastating attacks of September 11, 2001, the National Commission on Terrorist
			 Attacks Upon the United States (the 9/11 Commission) concluded
			 that [i]f New York or other major cities are to be prepared for future
			 terrorist attacks, different first responder agencies within each city must be
			 fully coordinated, just as different branches of the U.S. military
			 are..
			(2)The 9/11
			 Commission recommended that limited Federal preparedness and response resources
			 should be allocated to supplement state and local resources based on
			 risks and vulnerabilities that merit additional support..
			(3)The Urban Area
			 Security Initiative (UASI) program, as established in 2003, provides grant
			 funding to certain high-threat, high-density urban areas that need assistance
			 to build an enhanced and sustainable capacity to prevent, protect against,
			 respond to, and recover from terrorist attacks and other catastrophic
			 events.
			(4)The UASI program
			 emphasizes multi-jurisdictional, regional readiness and supports the unique
			 planning, organization, equipment, training, and exercise needs of high-threat,
			 high-density urban areas. State and local governments have leveraged Federal
			 investment under the UASI program to provide personnel, plans, equipment,
			 training, and exercises to first responders to address the homeland security
			 challenges of a post-9/11 world.
			(5)An August 2011
			 report issued by the National Urban Area Security Initiative Association stated
			 that between fiscal years 2003 and 2010, high-threat, high-density urban areas
			 had received 6.5 billion dollars in UASI funding to achieve preparedness and
			 response capabilities.
			(6)Over the past
			 eight years, UASI funding has enabled at-risk State and local governments to
			 develop critical preparedness and response capabilities that such governments
			 could not otherwise achieve.
			(7)UASI funding has
			 been used to advance the National Homeland Security Priorities promulgated by
			 the Department of Homeland Security in the National Preparedness Guidelines in
			 2007, including to strengthen information sharing and collaboration, strengthen
			 interoperable and operable communications, strengthen planning and citizen
			 preparedness, improve chemical, biological, radiological, nuclear, and
			 explosives detection, and improve critical infrastructure protection.
			(8)UASI funding has
			 helped foster better detection of potential threats and information sharing on
			 the local level. In fact, an October 2010 study released by the Institute for
			 Homeland Security Solutions found that 51 percent of the 68 known terrorist
			 plots from 1999 to 2009 were thwarted when community members or local law
			 enforcement—the first lines of defense—detected these threats.
			(9)For fiscal year
			 2010, the Department of Homeland Security identified 64 high-threat,
			 high-density urban areas that required UASI funding to achieve and preserve
			 preparedness and response capabilities and provided necessary funding.
			(10)For fiscal year
			 2011, the Department of Homeland Security eliminated thirty-two high-threat,
			 high-density urban areas from the UASI program when UASI funding was reduced by
			 18 percent pursuant to the Department of Defense and Full-Year Continuing
			 Appropriations Act of 2011. The urban areas eliminated are Albany, NY; Austin,
			 TX; Bakersfield, CA; Baton Rouge, LA; Bridgeport, CT; Buffalo, NY; Columbus,
			 OH; El Paso, TX; Hartford, CT; Honolulu, HI; Indianapolis, IN; Jacksonville,
			 FL; Kansas City, MO; Louisville, KY; Memphis, TN; Milwaukee, WI; Nashville, TN;
			 New Orleans, LA; Oklahoma City, OK; Omaha, KS; Oxnard, CA; Providence, RI;
			 Richmond, VA; Rochester, NY; Sacramento, CA; Salt Lake City, UT; San Antonio,
			 TX; San Juan, PR; Syracuse, NY; Toledo, OH; Tucson, AZ; and Tulsa, OK.
			(11)As a result of
			 the funding reductions to the UASI program for fiscal year 2011, many of these
			 high-threat, high-density urban areas must stretch their limited financial
			 resources to preserve the advancements made to their terrorism prevention and
			 disaster preparedness and response capabilities with UASI funding. Some of
			 these urban areas will not be able to sustain the advancements made under the
			 UASI program without additional Federal assistance. Nationally, this
			 capabilities’ erosion has significant homeland security implications.
			3.Preservation of
			 Urban Area Security Initiative security gains
			(a)In
			 generalSubtitle A of title XX of the Homeland Security Act of
			 2002 (6 U.S.C. 603 et seq.) is amended—
				(1)by redesignating
			 sections 2004 through 2008 as sections 2005 through 2009, respectively;
			 and
				(2)by inserting after
			 section 2003 the following new section:
					
						2004.Preservation
				of Urban Area Security Initiative security gains
							(a)EstablishmentNot
				later than 180 days after the date of enactment of this section, the
				Administrator shall establish a competitive grant program to make funding
				available for preservation of homeland security capabilities achieved by
				high-risk urban areas that received Urban Area Security Initiative funding in
				fiscal years 2009 or 2010 but were removed from the program thereafter.
							(b)ApplicationNot
				later than 90 days after establishment of the competitive grant program
				required under subsection (a), the Administrator shall accept applications with
				the following information:
								(1)Specific homeland
				security capability gains achieved through previous grant awards that are at
				risk of being reduced or eliminated without Federal grant assistance.
								(2)A description of
				activities, programs, and acquisitions that would be undertaken with Federal
				grant assistance to enhance homeland security capabilities.
								(3)The proposed
				division of responsibilities and distribution of funding among the local and
				tribal governments in each high-risk urban area.
								(4)The name of an
				individual to serve as a high-risk urban area point of contact (in each such
				area) for communication with the Department and among the various jurisdictions
				in each high-risk urban area.
								(5)Such information
				in support of the application as the Administrator may reasonably
				require.
								(c)CriteriaIn
				awarding grants under this section, the Administrator shall evaluate each grant
				application and give priority to those applications that best—
								(1)preserve
				capabilities needed to prevent, protect against, mitigate, respond to, and
				recover from the threats and hazards that pose the greatest risk to the United
				States, as reflected in the Presidential Policy Directive 8 and the National
				Preparedness Goal;
								(2)preserve core
				capabilities developed through previous Urban Area Security Initiative grant
				allocations;
								(3)align with
				strategies and principles of the National Preparedness Goal, including the
				promotion of national preparedness within the private and nonprofit sectors,
				nongovernmental organizations, and the public;
								(4)support
				capabilities that enhance regional catastrophic planning that could be used
				nationally through mutual aid agreements before, during, and after incidents;
				and
								(5)align with other
				established grant funding priorities identified by the Administrator.
								(d)Conformance with
				the Urban Area Security Initiative programAll provisions
				relating to State review and transmission, opportunity to amend, and
				distribution of awards, as established in section 2003, shall apply to the
				competitive grant program under this section.
							(e)Limitations of
				awardsNo one applicant may receive more than seven percent of
				the total amount authorized for the competitive grant program under this
				section.
							(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $58,000,000 for each of fiscal years 2012 through 2014, of
				which not more than five percent shall be available each fiscal year for the
				costs of administering the grant
				program.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by increasing by one the section number in each of the items in the
			 table relating sections 2004 through 2008, and by inserting after the item
			 relating to section 2003 the following:
				
					
						Sec. 2004. Preservation of Urban Area
				Security Initiative security
				gains.
					
					.
			(c)Conforming
			 amendmentsSections 2003(b)(2)(A)(i) and 2005(e) of such Act (6
			 U.S.C. 604(b)(2)(A)(i), 606(e)) are each amended by striking section
			 2007 and inserting section 2008.
			
